
	
		II
		112th CONGRESS
		2d Session
		S. 3330
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2012
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the establishment of a Niblack mining area
		  road corridor in the State of Alaska, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Niblack Mining Area Road
			 Authorization Act.
		2.Niblack mining
			 area road corridor
			(a)EstablishmentNotwithstanding any prohibition against
			 road construction in inventoried roadless areas under the Roadless Area
			 Conservation Rule established under part 294 of title 36, Code of Federal
			 Regulations (and successor regulations), not later than 180 days after the date
			 of enactment of this Act, the Secretary of Agriculture, acting through the
			 Chief of the Forest Service, shall establish a road corridor that follows 1 of
			 the 2 routes identified as Niblack Route 1 or Niblack
			 Route 2 on the map entitled Road to Niblack Mine,
			 numbered 1, and dated June 21, 2012, to connect the Prince of Wales Island road
			 system in the State of Alaska to the area of the Niblack patented mineral
			 claims on the southeast side of Prince of Wales Island.
			(b)RequirementsA
			 road corridor established under subsection (a) shall—
				(1)minimize the
			 economic costs of the road corridor by using, to the maximum extent
			 practicable, the road network in existence on the date of the
			 establishment;
				(2)minimize effects
			 of the road corridor on surface resources;
				(3)prevent
			 unnecessary or unreasonable surface disturbance; and
				(4)comply with all
			 applicable laws (including regulations).
				(c)Cooperating
			 agenciesThe State of Alaska and the Prince of Wales Community
			 Advisory Council may participate as cooperating agencies during the preparation
			 of any environmental impact statement prepared with respect to the road
			 corridor under subsection (a).
			(d)Federal
			 permitsIt is the intent of Congress that any Federal permit
			 required for construction of the road corridor established under subsection (a)
			 be issued or denied by the date that is not later than 1 year after the date of
			 application for the permit.
			
